Case 4:18-cv-00208-TWP-DML Document 1 Filed 11/14/18 Page 1 of 5 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

JUSTIN BEISEL,                              )
                                            )
                      Plaintiff,            )
                                            )
v.                                          ) CASE NO. 4:18-cv-208
                                            )
CHIPOTLE MEXICAN GRILL, INC.                )
                                            )
                      Defendants.           )

                                       COMPLAINT

       Plaintiff Justin Beisel (“Beisel”) brings this action against Chipotle Mexican Grill,

Inc. (“Chipotle”), and shows as follows:

                                        OVERVIEW

       1.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et. seq. and the Indiana Wage Payment Statute I.C. § 22-2-5 et seq.

Chipotle violated the FLSA by failing to pay Beisel the minimum wage required under

federal law. Chipotle also violated Indiana law by failing to timely pay Beisel his earned

wages.

                                           PARTIES

       2.     Beisel is an individual who, at all relevant times, resided in Dearborn

County, Indiana. He was employed by Chipotle within the meaning of the FLSA during

the three-year period prior to the filing of this Complaint. At all times hereinafter

mentioned, Beisel was an individual employee within the meaning of the FLSA, 29

U.S.C. § 203(e)(1).
Case 4:18-cv-00208-TWP-DML Document 1 Filed 11/14/18 Page 2 of 5 PageID #: 2



       3.     Chipotle is a Delaware corporation doing business in Dearborn County,

Indiana. Chipotle acted, directly or indirectly, in the interest of an employer with respect

to Beisel. Chipotle is an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

                                     JURISDICTION

       4.     This Court has jurisdiction over Defendants because Beisel brings claims

arising under federal law. This Court has supplemental jurisdiction over Beisel’s Indiana

state law claims pursuant to 28 U.S.C. § 1367.

                                          VENUE

       5.     Venue is appropriate in the Southern District of Indiana pursuant to 28

U.S.C. § 1391.

                                    FLSA COVERAGE

       6.     At all times hereinafter mentioned, Chipotle has been an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       7.     At all times hereinafter mentioned, Chipotle has been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had

employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that the enterprise has had

and has an annual gross volume of sales made or business done of not less than

$500,000.

       8.     At all times hereinafter mentioned, Beisel was an employee engaged in

commerce or in the production of goods for commerce.



                                             2	
	
Case 4:18-cv-00208-TWP-DML Document 1 Filed 11/14/18 Page 3 of 5 PageID #: 3



                                        FACTS

      9.      Chipotle owns and operates a restaurant in Aurora, Dearborn County,

Indiana.

      10.     Chipotle employed Beisel from approximately August 2018 to

approximately September 5, 2018 as a dishwasher.

      11.     During his employment, Chipotle agreed to pay Beisel a base hourly rate

of $10.30.

      12.     Beisel voluntarily terminated his employment with Chipotle on

approximately September 5, 2018.

      13.     During his employment with Chipotle, Beisel typically worked

approximately 30 hours per week for Chipotle.

      14.     Beisel was paid no wages for approximately his first three weeks of

employment.

      15.     Chipotle has refused to pay Beisel any earned wages for approximately

his first three weeks of employment.

      16.     Beisel was not exempt from the minimum wage provisions of the FLSA.

      17.     At the time Beisel’s employment with Chipotle ended, Beisel was owed but

has not received, payment of his earned wages.

      18.     At the time Beisel’s employment ended, Beisel was owed payment for

approximately 3 weeks worked for Chipotle.

      19.     Chipotle has refused to pay Beisel his wages earned for approximately his

first 3 weeks of employment.




                                           3	
	
Case 4:18-cv-00208-TWP-DML Document 1 Filed 11/14/18 Page 4 of 5 PageID #: 4



        20.    By refusing to pay Beisel any earned wages for approximately his first 3

weeks of employment, Chipotle did not pay Beisel the minimum wage required by the

FLSA.

        21.    By refusing to pay Beisel all his earned wages for approximately his first 3

weeks of employment, Chipotle has failed to timely pay Beisel his earned wages in

accordance with Indiana law.

               COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                    WITH THE FAIR LABOR STANDARDS ACT

        22.   Beisel hereby incorporates by reference Paragraphs 1 – 21 of this

Complaint.

        23.    During the relevant time period, Chipotle has violated and is violating the

provisions of 29 U.S.C. §§ 206 by failing to comply with the minimum wage

requirements of the FLSA.

        24.    Chipotle has acted intentionally, willfully, or with reckless disregard to the

rights of Beisel as protected by the FLSA.

                     COUNT II: FAILURE TO PAY WAGES IN
                ACCORDANCE WITH INDIANA CODE §§22-2-5 et. seq.

        25.    Beisel hereby incorporates by reference Paragraphs 1 – 24 of this

Complaint.

        26.    During the relevant time period, Chipotle has violated and is violating

provisions of Indiana Code §§22-2-5 et. seq. by failing to timely pay Beisel’s wages.

        27.    Chipotle’s refusal to timely pay Beisel his earned wages was in bad faith.




                                               4	
	
Case 4:18-cv-00208-TWP-DML Document 1 Filed 11/14/18 Page 5 of 5 PageID #: 5



                                  PRAYER FOR RELIEF

        WHEREFORE, Beisel respectfully requests that this Court enter judgment

against Chipotle and award relief as follows:

        a.     An Order pursuant to Section 16(b) of the FLSA finding Chipotle liable for

unpaid back wages due to Beisel, in addition to liquidated damages equal in amount to

the unpaid compensation due to Beisel;

        b.     An Order pursuant to I.C. §§ 22-2-5 et. seq. finding Chipotle liable for

unpaid earned wages due to Beisel, plus liquidated damages double in amount of the

unpaid wages found due to Beisel;

        c.     An Order awarding Beisel costs of this action;

        d.     An Order awarding Beisel reasonable attorney’s fees;

        e.     A Declaration and finding by the Court that Chipotle willfully violated

provisions of the FLSA by failing to comply with the minimum wage requirements of the

FLSA;

        f.     An Order granting such other and further relief as may be necessary and

appropriate.

                                           Respectfully Submitted,

                                           s/Robert J. Hunt
                                           Robert J. Hunt, (#30686-49)
                                           The Law Office of Robert J. Hunt, LLC
                                           1905 South New Market Street, Suite 220
                                           Carmel, Indiana 46032
                                           Telephone: (317) 743-0614
                                           Facsimile: (317) 743-0615
                                           E-Mail:      rob@indianawagelaw.com



                                           Attorney for Plaintiff


                                              5	
	
